ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 18 May 2021 for the application filed 29 May 2019 which claims foreign priority to EP18175143.9 filed 30 May 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 25 May 2021.  Claims 1, 15 and 16 are amended as follows and claims 20-22 are cancelled: 
Claims
1. An aircraft landing gear assembly comprising: 
a bogie beam including a bogie mounting bearing via which the bogie beam is arranged to be pivotally coupled to an aircraft landing gear main strut so as to pivot about a bogie pivot axis;
first and second wheel assemblies mounted on the bogie beam on longitudinally opposite sides of the bogie beam with respect to the bogie mounting bearing, the first and second wheel assemblies being rotatable around respective first and second wheel axes, the first and second wheel axes defining an axle plane;
a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and tangential to a wheel of the second wheel assembly when the first wheel assembly and the second wheel assembly are contacting a ground surface, the jacking dome projecting towards the ground plane by a first distance, defined from the axle plane to a point on the jacking dome closest to the ground plane; and
a guard distinct from the jacking dome and configured to be removably coupled to the bogie beam on an opposite side of the jacking dome with respect to the bogie mounting bearing, the guard being sized to extend from the bogie beam towards the ground plane by a second distance which is at least 0.9 times the first distance, the second distance being defined from the axle plane to a point on the guard closest to the ground plane, wherein the guard is removably coupled to the bogie beam at a mounting position located on an opposite side of the jacking dome with respect to the bogie mounting bearing.
15. An aircraft including one or more aircraft landing gear assemblies, each aircraft landing gear assembly comprising: 
a bogie beam including a bogie mounting bearing via which the bogie beam is arranged to be pivotally coupled to an aircraft landing gear main strut so as to pivot about a bogie pivot axis;
first and second wheel assemblies mounted on the bogie beam on longitudinally opposite sides of the bogie beam with respect to the bogie mounting bearing, the first and second wheel assemblies being rotatable around respective first and second wheel axes, the first and second wheel axes defining an axle plane;
a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and tangential to a wheel of the second wheel assembly when the first wheel assembly and the second wheel assembly are contacting a ground surface, the jacking dome projecting towards the ground plane by a first distance, defined from the axle plane to the point on the jacking dome closest to the ground plane; and
a guard distinct from the jacking dome and being configured to be removably coupled to the bogie beam on an opposite side of the jacking dome with respect to the bogie mounting bearing, the guard being sized to extend from the bogie beam towards the ground plane by a second distance which is at least 0.9 times the first distance, the second distance being defined from the axle plane to the point on the guard closest to the ground plane, wherein the guard is removably coupled to the bogie beam at a mounting position located on an opposite side of the jacking dome with respect to the bogie mounting bearing. 
16. A method of servicing an aircraft landing gear assembly, 
the aircraft landing gear assembly comprising: 
a bogie beam including a bogie mounting bearing via which the bogie beam is arranged to be pivotally coupled to an aircraft landing gear main strut so as to pivot about a bogie pivot axis;
first and second wheel assemblies mounted on the bogie beam on longitudinally opposite sides of the bogie beam with respect to the bogie mounting bearing, the first and second wheel 
a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and tangential to a wheel of the second wheel assembly when the first wheel assembly and the second wheel assembly are contacting a ground surface, the jacking dome projecting towards the ground plane by a first distance, defined from the axle plane to the point on the jacking dome closest to the ground plane; and
a guard distinct from the jacking dome and being configured to be removably coupled to the bogie beam on an opposite side of the jacking dome with respect to the bogie mounting bearing, the guard being sized to extend from the bogie beam towards the ground plane by a second distance which is at least 0.9 times the first distance, the second distance being defined from the axle plane to the point on the guard closest to the ground plane,
the method comprising:
removing the guard from the bogie beam; and
coupling a second guard to the bogie beam in the same position and orientation as the first guard was coupled to the bogie beam, wherein the guard is removably coupled to the bogie beam at a mounting position located on an opposite side of the jacking dome with respect to the bogie mounting bearing.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 18 May 2021, with respect to claims 1-16 have been fully considered and are persuasive.  The previous rejections of claims 1-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and 
Regarding Claim 15, the prior art of record fails to disclose or teach “a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and tangential to a wheel of the second wheel assembly when the first wheel assembly and the second wheel assembly are contacting a ground surface, the jacking dome projecting towards the ground plane by a first distance, defined from the axle plane to the point on the jacking dome closest to the ground plane; and a guard distinct from the jacking dome and being configured to be removably coupled to the bogie beam on an opposite side of the jacking dome with respect to the bogie mounting bearing, the guard being sized to extend from the bogie beam towards the ground plane by a second distance which is at least 0.9 times the first distance, the second distance being defined from the axle plane to the point on the guard closest to the ground plane, wherein the guard is removably coupled to the bogie beam at a mounting position located on an opposite side of the jacking dome with respect to the bogie mounting bearing” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  Claim 18 depends from claim 15 and is therefore also found allowable.
Regarding Claim 16, the prior art of record fails to disclose or teach “a jacking dome mounted on the bogie beam to face a ground plane which is tangential to a wheel of the first wheel assembly and tangential to a wheel of the second wheel assembly when the first wheel assembly and the second wheel assembly are contacting a ground surface, the jacking dome projecting towards the ground plane by a first distance, defined from the axle plane to the point on the jacking dome closest to the ground plane; and a guard distinct from the jacking dome and being configured to be removably coupled to the bogie beam on an opposite side of the jacking dome with respect to the bogie mounting bearing, the guard being sized to extend from the bogie beam towards the ground plane by a second distance which is at least 0.9 times the first distance, the second distance being defined from the axle plane to the point on the guard closest to the ground plane, the method comprising: removing the guard from the bogie beam; and coupling a second guard to the bogie beam in the same position and orientation as the first guard was coupled to the bogie beam, wherein the guard is removably coupled to the bogie beam at a mounting position located on an opposite side of the jacking dome with respect to the bogie mounting bearing” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 16 is neither anticipated nor made obvious by the prior art of record.  Claim 19 depends from claim 16 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/15/2021